DETAILED ACTION
This Office Action is a response to Applicant's Amendment filed on 10/28/21. By virtue of this amendment, claims 10-24, 26, 33-36 are cancelled and thus, claims 1-9, 25, 27-32, 37-40 are currently presented in the instant application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 25, 27-32, 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over by Kare et al (US Pub. No: 2014/0265881) in view of Kelly et al (US 2015/0382436).
Regarding claim 1, Kare et al disclose a method of controlling a lighting control system, the method comprising: receiving an input via a touch display(figure 5,state change device (400 or 130 of figure 2), interface(416) which include actuators(418) and visual indicators(420)) electrically coupled to a first light control module (figure 2, 110) configured to cause a transmission of a first quantity of electrical energy to a first lighting circuit of a first light fixture(115) electrically connected to the first lighting control module(110); transmitting a control message from the first light control module(110) to a second light control module (120) configured to cause a transmission of a second quantity of electrical 
Kare et al do not clearly disclose an input via a touch display and wherein the first light control module is configured to fit into a first electrical wall box and wherein the second light control module is configured to fit into a second electrical wall box.
Kelly et al disclose in figures 7A-10 that, an input interface can alternatively or additionally include a virtual input interface. For example, a touchscreen display 1010 can be provided to present visual stimuli. The visual stimuli can be, for example, presented in response to a detection of motion, a mechanical input (e.g., button press) or a touch on the display as shown in paragraph [0164].
Kelly et al also disclose wherein the first light control module is configured to fit into a first electrical wall box and wherein the second light control module is configured to fit into a second electrical wall box as shown in figures 7A-7B and 9, paragraphs [0150-0155 and 0160].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Kelly et al into the lighting control device of Kare et al for improve more flexible setting or adjusting power to light fixture or lamps.
Regarding claim 2, Kare et al disclose further comprising changing a flow of electrical energy from the first light control module (110) to the first light fixture in synchronization with the changing the flow of the electricity from the second light control module(120) to the second lighting circuit. Paragraph [0040].
Regarding claim 3, Kare et al disclose wherein changing the flow of the electrical energy from the first light control module (110)to the first light fixture in synchronization with the changing the flow of the electricity from the second light control module(120) comprises discontinuing the flow of the 
Regarding claim 4, Kare et al disclose wherein transmitting comprises wirelessly transmitting the control message from the first light control module to the second light control module. Paragraph [0040].
Regarding claim 5, Kare et al disclose wherein the changing the flow of the electricity from the second light control module to the second lighting circuit comprises causing a light bulb connected to the second lighting circuit to dim. Figure 2 and paragraphs [0027 to 0046].
Regarding claim 6, Kare et al disclose wherein receiving the input comprises receiving the input from a detector circuit(power sensing circuit (412)) positioned in the first light control module. Figures 2 and 5, paragraphs [0027 to 0046].
	Regarding claim 7, Kare et al disclose wherein receiving the input comprises receiving from the detector circuit a signal responsive to at least one of light, sound, image, heat, radio waves, acceleration, and electricity. Paragraphs [0027 to 0046].
Regarding claim 8, Kare et al disclose wherein the detector circuit includes at least one of a light detector, an infrared light detector, a microphone, an image capture system, a video capture system, a heat sensor, a radio wave receiver, a proximity sensor, a current sensor, and a voltage sensor. Figure 5.
Regarding claim 9, combination Kare et al and Kelly et al disclose wherein receiving the input comprises receiving the input from at least one of a garage door, a doorbell, a security alarm, a thermostat, a mobile electronic device, an automobile, a television, a set top box, a computing device, and an accelerometer. Paragraph [0069] of Kelly et al.


Regarding claim 38, combination Kare et al and Kelly et al disclose further comprising detecting a rapid double-tap on the touch display. Figures 7A-8 of Kelly et al.
Regarding claim 39, combination Kare et al and Kelly et al disclose further comprising detecting a tap- and-hold on the touch display. Figures 7A-8 of Kelly et al.
Regarding claim 40, combination Kare et al and Kelly et al disclose further comprising detecting a preset gesture on the touch display. Figures 7A-8 of Kelly et al.
Regarding claim 25, Kare disclose a lighting control system apparatus for automated lighting adjustment, the apparatus comprising: a first lighting control module (figure 2, load control device (110)) configured to cause a transmission of a quantity of electrical energy to a first lighting circuit of a first light fixture( 115) electrically connected to the first lighting control module(110); a movable actuator (figures 2 and 5 or 15, state change device (130 or 400) which includes actuators(418)) mechanically coupled to the first lighting control module (110)further configured to receive a user input (interface (416)via the movable actuator (418) to generate an electrical control signal; a controller (410) coupled to the first lighting control module(110), the controller (410) configured to translate the electrical control signal from the first lighting control module(110) to a second lighting control module)120) configured to cause a transmission of a second quantity of electrical energy to a second lighting circuit of a second light fixture(125) electrically connected to the second lighting control module(120), the electrical control signal configured to regulate at least one of quantity, rate, initiation time, and duration of the second quantity of electrical energy. Paragraphs [0027 to 0063 and 0145].

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Kelly et al into the lighting control device of Kare et al for improve more flexible setting or adjusting power to light fixture or lamps.
Regarding claim 28, Kare et al disclose wherein the first lighting control module comprises a detect circuit. Figures 2.
Regarding claim 29, Kare et al disclose wherein the detector circuit includes at least one of a light sensor, a microphone, an image capture device, a heat sensor, a radio receiver antenna, a proximity sensor, a current sensor, and a voltage sensor. Paragraphs [0008, 0046].
Regarding claim 30, Kare et al disclose wherein the light sensor includes an infrared sensor. Paragraph [0046].
Regarding claim 31, Kare et al disclose wherein the radio receiver antenna (424)is configured to detect. Figure 5.
Regarding claim 32, Kare et al disclose wherein the controller(410) is configured to detect an interaction of a user(416) and to send the electrical control signal from the first lighting control module to the second lighting control module in response to detecting the interaction of a user(416).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A  whose telephone number is (571)272-1817. The examiner can normally be reached on 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


/Minh D A/
Primary Examiner
Art Unit 2844